 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   VERNON HOOKS,                          Case No. 2:19-cv-00869-CJC-JC
12                        Petitioner,       ORDER ACCEPTING FINDINGS,
                                            CONCLUSIONS, AND
13                  v.                      RECOMMENDATIONS OF UNITED
                                            STATES MAGISTRATE JUDGE
14   CHRISTIAN PFEIFFER, Warden,
15                        Respondent.
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of
18 Habeas Corpus pursuant to 28 U.S.C. § 2254 (“Petition”), all documents submitted
19 by the parties in connection with the Motion to Dismiss the Petition (“Motion”)
20 and all of the records herein, including the October 11, 2019 Report and
21 Recommendation of United States Magistrate Judge (“Report and
22 Recommendation”), and petitioner’s objections to the Report and
23 Recommendation (“Objections”). The Court has further made a de novo
24 determination of those portions of the Report and Recommendation to which
25 objection is made. The Court concurs with and accepts the findings, conclusions,
26 and recommendations of the United States Magistrate Judge and overrules the
27 Objections.
28 ///
 1        IT IS HEREBY ORDERED that the Motion is granted, the Petition and this
 2 action are dismissed, and Judgment be entered accordingly.
 3        IT IS FURTHER ORDERED that the Clerk serve copies of this Order and
 4 the Judgment herein on petitioner and on respondent’s counsel.
 5        IT IS SO ORDERED.
 6 DATED: December 2, 2019
 7
 8                                 ______________________________________
                                   __________________
                                                    ________________
                                                                   ______
 9                                 HONORABLE CORM
                                              CORMAC
                                                  MAC J. CARNEY
                                                         CARNE
                                                             EY
                                   UNITED STATES DISTRICT JUDG
                                                          JUDGE
                                                             GE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           2
